Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 8/4, 8/5, 8/6 and 8/7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the last two lines of Claim 4 applicant write …, and stops the nozzle being lowered in the mounting process at the target height obtained in the pre-process.  This similar language is written in Claims 6 and 7.  Applicant is requested to point out specifically where in applicant’s disclosure the language is used and just as importantly carefully explain what is intended by the language obtained in the pre-process. What is a “pre-process”?  Applicant is requested to provide an example of a “pre-process”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Watanabe et al. (Pat. No. 8,181,337 B2); hereinafter Watanabe et al
Watanabe et al teach a method pf mounting electronic components on a printed circuit board including providing a storage tape including a first portion and a            second portion that are connected by a connection tape. The storage tape contains electronic components. When the storage element advances the electronic components are advanced to a component pickup position. At a pick-up position an electronic component is picked up by a suction nozzle which is attached to mounting apparatus. The mounting apparatus which includes the suction nozzle proceeds to an area where a printed board is located and then mounts the electronic component onto the circuit board.  While the component is in the storage tape its pick-up position is adjusted when the second portion of the storage tape is advanced to the component pick-up position. (Cf. abstract).  Additionally Watanabe et al teach an electronic component mounting apparatus body (1). This body (1)  includes base (2), a conveyor portion (3), two component mounting portions (4),  two component feeding portions (5) detachably set with a plurality of feeding units (6).  Printed board (P) is discharged from table (8) and is inter alia CPU (110), a board recognition camera (17), camera (14) and a recognition processing device (117) the limitations recited in said Claim 2 are held to have been obvious in view of Watanabe et al. As applied to Claim 3 Watanabe et al teach that camera (14) takes an image of the storage portion (Cc) of the storage tape (C ). Based on the result of the recognition processing a correction value is stored in RAM (111) and the X-axis and the Y-axis drive motors are driven taking this correction into account. Similarly drive motor (16A) acts to either raise or lower suction nozzle (18) depending if the component feeding unit (6) and thus the electronic component is too high or too low relative to the suction nozzle (18). Thus the control unit i.e. the CPU and the other mentioned components which make up the control unit will control the target height at which the nozzle is stopped in the mounting process based on edges on the image capturing unit side of a lower end part of the nozzle and the upper end part of the component included in the image. The limitations recited in said Claim 3 are held to have been obvious in view of Watanabe et al. As further applied to Claim 4 inasmuch as the control which includes the CPU and other listed components which make up the control unit will control the target height at which the nozzle is stopped in the mounting process and Watanabe et al also teach that the control system provides a “correction value” which is stored in RAM (111) the suction nozzle (18) will be lowered to the extent that that the control unit has indicated that the nozzle should be lowered on succeeding component pick-ups (Cf. cols. 9-10). The limitations recited in said Claim 4 are therrefore held to have been obvious in view of Watanabe et al. As further applied to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729